      Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 1 of 6
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              April 07, 2021
                       UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

STEVEN R. SIROIS, ET AL.                 §
                                         §
        Plaintiffs.                      §
                                         §
VS.                                      § CIVIL ACTION NO. 4:20-cv-03452
                                         §
ZIONS BANCORPORATION, N.A.,              §
                                         §
        Defendant.                       §

                            OPINION AND ORDER

       Plaintiffs Steven and Sandra Sirois filed this lawsuit against Zions

Bancorporation, N.A. (“Zions”), alleging a cacophony of claims under federal

securities law, the Dodd-Frank Wall Street Reform and Consumer Protection Act

(“Dodd-Frank”), and Texas statutory and common law. Armed with a laundry list

of reasons why Plaintiffs’ claims should fail, Zions filed a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(1). See Dkt. 9. Curiously, Plaintiffs did not

respond to the motion to dismiss in a timely fashion. Nonetheless, I issued an order

giving Plaintiffs additional time to file a response to the motion to dismiss.

Plaintiffs did not take me up on my offer, and the motion to dismiss remains

unopposed to this day.

       Local Rule 7.4 provides that “[f]ailure to respond to a motion will be taken

as a representation of no opposition.” S.D. Tex. Loc. R. 7.4. Even so, the Fifth

Circuit has held that a district court cannot automatically grant a motion to dismiss

when a plaintiff fails to file a response. See Watson v. United States ex rel. Lerma,
     Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 2 of 6




285 F. App’x 140, 143 (5th Cir. 2008) (“The mere failure to respond to a motion is

not sufficient to justify a dismissal with prejudice.”). Instead, I must address the

substance of the motion and determine whether the complaint states a cognizable

claim for relief. See Ramsay v. Bailey, 531 F.2d 706, 709 n.2 (5th Cir. 1976) (“[A]

proper sanction for a failure to respond to a motion to dismiss [is] for the trial court

to decide the motion on the papers before it.”).

      The Rule 12(b)(6) standard is true and tested, having been pounded into the

skull of every first-year law student. The rule allows a party to move for dismissal

when the complaint fails to state a claim upon which relief can be granted. See FED.

R. CIV. P. 12(b)(6). “To survive a Rule 12(b)(6) motion, a plaintiff must plead

enough facts to state a claim for relief that is plausible on its face.” Eckhardt v.

Qualitest Pharm., Inc., 751 F.3d 674, 677 (5th Cir. 2014). When considering a

motion to dismiss, the district court must accept all well-pleaded facts in the

plaintiff’s complaint as true and view those facts in the light most favorable to the

plaintiff. See Stringer v. Town of Jonesboro, 986 F.3d 502, 506 (5th Cir. 2021).

      In its motion to dismiss, Zions advances several independent arguments in

support of dismissal, the first being that all of Plaintiffs’ causes of action are barred

by the applicable statutes of limitations. This argument is a showstopper. There is

no need to address any of the other reasons offered by Zions.

                               THE ALLEGATIONS

      According to the First Amended Complaint, Dunrich Holding Company, LP

(“Dunrich”) sold a lot (“Tract 1”) in the Wildwood Shores subdivision at the north

                                           2
     Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 3 of 6




end of Lake Conroe to Plaintiffs in January 2006. Roughly three-and-a-half years

later, Dunrich’s marketing and sales team contacted Plaintiffs “regarding a ‘special

offer’ made to current property owners to ‘upgrade’ their current lot.” Dkt. 7 at 3.

Dunrich allegedly convinced Plaintiffs to deed Tract 1 to it on June 28, 2009. That

same day, Dunrich sold Plaintiffs a separate tract (Tract 2). As part of that

transaction, Plaintiffs signed a promissory note payable to Dunrich with monthly

installment payments due from August 20, 2009 through June 20, 2014, and a

balloon payment of $63,796.19 due on July 20, 2014. In connection with the 2006

and 2009 transactions, Dunrich reportedly made representations that the

Wildwood Shores development would be a bustling area filled with permanent

homes, vacation homes, retirement homes, and various recreation facilities.

Convinced that Dunrich did not develop the subdivision as promised, Plaintiffs

refused to make the balloon payment due in July 2014. In the First Amended

Complaint, Plaintiffs allege a litany of causes of action, all arising from alleged

misstatements made by Dunrich back when the land sales took place. The only

involvement Zions had in this matter is as the successor-in-interest to the

promissory note.

                                   ANALYSIS

      A quick review of the First Amended Complaint reveals that the alleged

fraudulent scheme underlying this lawsuit occurred sometime between 2006 to

2009. That’s when Dunrich purportedly made the fraudulent statements that

convinced Plaintiffs to buy Tract 1, sell it back to Dunrich, and then purchase Tract

                                         3
     Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 4 of 6




2. For whatever reason, Plaintiffs waited 11 to 14 years from the time their claims

accrued before filing this lawsuit. As a result, the statute of limitations poses an

insurmountable obstacle to recovery.

      For starters, Plaintiffs’ claims for various securities laws are unquestionably

barred by limitations, regardless of when Plaintiffs learned of the facts constituting

the alleged violations. See 28 U.S.C. § 1658(b) (the applicable limitations period

for violations of the Securities Act of 1933, the Securities Exchange Act of 1934,

and Rule 10b-5 is the earlier of (1) two years after the discovery of the facts

constituting the violation; or (2) five years after such violation); 15 U.S.C. § 77m

(the applicable limitations period for Plaintiffs’ claims relating to the sale of

unregistered securities without a registration statement is one year from the date

of the violation, or no more than three years after “the security was bona fide

offered to the public”).

      As far as the other claims for affirmative relief, the face of the First Amended

Complaint firmly establishes that such claims are barred by limitations. Plaintiffs

assert that Zions violated Dodd-Frank by violating the Truth in Lending Act

(“TILA”) and the Real Estate Settlement Procedures Act (“RESPA”). The statute of

limitations for damages claims under TILA is one year after the violation. See 15

U.S.C. § 1640(e). For RESPA, the limitations period is one to three years from the

date of occurrence, depending on the particular section under which the claim is

brought. See 12 U.S.C. § 2614. The Texas state law claims fare no better. The statute

of limitations for an alleged violation of the Texas Fair Debt Collection Act

                                          4
     Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 5 of 6




(“TDCA”) is two years. See TEX. CIV. PRAC. & REM. CODE § 16.003(a). See also Clark

v. Deutsche Bank Nat’l Tr. Co., 719 F. App’x 341, 343 (5th Cir. 2018) (applying §

16.003(a)’s two-year statute of limitations to TDCA claims). A four-year limitations

period applies to Plaintiffs’ claims for common law fraud, statutory fraud in real

estate, and statutory fraud in the sale of investments. See TEX. CIV. PRAC. & REM.

CODE § 16.004(a)(4).

      Tolling the statute of limitations period is Plaintiffs’ only hope. Notably

missing from the First Amended Complaint, however, are any allegations—

detailed or otherwise—providing a basis for tolling the statute of limitations. This

is fatal. According to the First Amended Complaint, Plaintiffs discovered the

alleged fraudulent scheme by, at the absolute latest, July 20, 2014, the date the

balloon payment became due and Plaintiffs refused to pay. Even if I give every

benefit of the doubt to Plaintiffs and assumed that July 20, 2014, triggered the

limitations period, the statute of limitations for all of Plaintiffs’ claims still expired

by July 20, 2019. This case was not filed until October 7, 2020. Accordingly,

dismissal is required under Rule 12(b)(6). See Jones v. Alcoa, Inc., 339 F.3d 359,

366 (5th Cir. 2003) (“A statute of limitations may support dismissal under Rule

12(b)(6) where it is evident from the plaintiff’s pleadings that the action is barred

and the pleadings fail to raise some basis for tolling or the like.”).

                                   CONCLUSION

      For the reasons provided above, the motion to dismiss filed by Zions is

GRANTED. This case is dismissed. A final judgment will be entered separately,

                                            5
Case 4:20-cv-03452 Document 18 Filed on 04/07/21 in TXSD Page 6 of 6




 SIGNED this ___ day of April 2021



                               ______________________________
                                       ANDREW M. EDISON
                                UNITED STATES MAGISTRATE JUDGE




                                 6
